Citation Nr: 1823221	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-38 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from July 1966 to July 1970; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Coast Guard Reserves from July 1970 to September 1996.  He retired at the rank of Chief Petty Officer. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for degenerative disc disease of the lower back.  The Veteran timely appealed.

In May 2014 and in June 2017, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2018, VA's Appeals Management Office (AMO) granted service connection for nephrolithiasis; and assigned an initial 30 percent evaluation prior to February 15, 2008, and assigned a 60 percent evaluation effective September 21, 2017.  As the record, to date, reflects no disagreement with either assigned ratings or the effective dates, it appears that the AMO's grant of service connection has resolved that matter, and it is no longer before the Board.


FINDINGS OF FACT

1.  A lumbar spine disability was not manifested during active service, and arthritis was not manifest within one year of separation.

2.  Residuals of a low back injury were not exhibited during periods of ACDUTRA or INACDUTRA, and are not attributed to Reserve service.



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service, and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Residuals of a low back injury were not incurred or aggravated in Reserves service.  38 U.S.C. §§ 101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Furthermore, this is a claim where some service treatment records are not available.  Courts have held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

The Veteran seeks service connection for a lumbar spine disability-to include degenerative disc disease-which he believes had its onset in active service and is attributed to in-service injuries.  Specifically, he contends that he first injured his back while serving as a seaman assigned to CGC Primrose in or about 1967 at Curtis Bay in Baltimore, Maryland.  The Veteran reportedly was treated at the base medical facility.  He again injured his back while serving in the Reserves during "Save the Cape Day" in 1981 or in 1982, and was treated by his private physician in Jacksonville, North Carolina.  The Veteran reportedly missed eight days of work at the time with the U.S. Postal Service, and continued to have back problems and muscle spasms.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, the Veteran's active service treatment records consist solely of a July 1966 enlistment examination and a May 1970 separation examination-each of which shows a normal spine on clinical examination.  His personnel records show that the Veteran was assigned to CGC Primrose from October 1967 to April 1968.

Coast Guard Reserve records also show a normal spine upon re-enlistment examination in February 1979; at a triennial examination in August 1981; at annual examinations in August 1983, in September 1984, and in October 1985; at a re-enlistment examination in January 1987; and at a quadrennial examination in November 1990.  On a "Report of Medical History" completed by the Veteran in November 1990, he reported recurrent back pain; the examiner noted the Veteran's complaint of some lower back pain after long hours of standing.  The Veteran also reported minor low back pain when completing a dental health questionnaire in April 1994.  On a "Report of Medical History" completed by the Veteran in July 1994, he checked "no" in response to whether he ever had or now had recurrent back pain.  Coast Guard Reserves records again show a normal spine at a physical quadrennial examination in July 1994. The records do not contain a Line of Duty report for any trauma or emergent treatment for illness during a period of Reserve duty. 

Private treatment records, dated in July 2001, show complaints of low back pain.  The Veteran reported having a previous back injury, which was sustained during a fall many years ago.  He reported having episodes of low back pain off and on for years, and reported taking over-the-counter medications which helped.  The Veteran also reported having trigger point injections previously.  His current episode of low back pain occurred about one week ago when he over-extended himself while on a ladder by leaning over to trim hedges.  He felt the right lower back pull or pop, and was in bed for four days because of stiffness.  His low back then was very stiff and sore.  Examination in July 2001 revealed that the Veteran was in obvious distress from back pain.  There was moderate sacroiliac joint tenderness on the right with paraspinous tenderness in the lumbar area.  There was marked decreased ranges of motion to flexion and extension and right-sided bending.  Straight leg raising was negative.  On neurological examination, patellar and brachioradialis reflexes were normal; and strength was normal.  The impression was non-discogenic low back pain.

In October 2008, the Veteran again reported an injury to his back while assigned to the CGC Primrose in active service; and reported being told by a physician at the time that he would have problems for the rest of his life from this injury.  The Veteran reported having ongoing problems, and reported being limited as to what he can do without pain.

Also, in October 2008, the Veteran reported that he was on a weekend drill in the Reserve and assigned to Group Fort Macon Coast Guard when he further injured his back on assignment to "Save the Cape Day" in 1982 or 1983.  He indicated that the treating physician has been deceased for over a decade, and treatment records are not available.

In addition, the Veteran reported that while on ACDUTRA for two weeks in 1988 or in 1989, he fell and broke his tailbone which also injured his back.  At the time he was serving in Swansboro, which is now called Coast Guard Station Emerald Isle; he was treated by a private orthopedist.  He reported continuing problems with his back.

Following several attempts to obtain records, VA made a formal finding in July 2009 as to the unavailability of clinical records from Portsmouth Naval Hospital, Virginia, and from Curtis Bay, Maryland, for the period of the Veteran's active service.  

Private hospital records, dated in September 2010, show that the Veteran was treated for low back pain, as well as for laceration to left forehead and left shoulder pain, following a motor vehicle accident where the Veteran was the restrained driver.  Computed tomography of the cervical spine at the time revealed no evidence of fracture or subluxation; degenerative changes were noted.

The report of a September 2017 VA examination reveals that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner described a history of intermittent low back pain, and current symptoms of a dull aching pain with intermittent severe low back spasms.  The Veteran detailed the onset of low back pain in 1967 while working on a boat and moving a chain, and injuring his low back.  He reportedly could not walk, and so he lay in bed the rest of the day; and then he went to sick call the following day, and was given a muscle relaxer.  The September 2017 examiner noted that diagnostic testing has revealed arthritis.  

Following examination in September 2017, the examiner opined that the Veteran's lumbar spine disability was less likely than not caused or related to active service.  In support of the opinion, the September 2017 examiner reasoned that service treatment records do not show an initial low back injury, as reported by the Veteran and occurring in Curtis Bay in 1967; and his separation examination in May 1970 was negative for low back pain.  The September 2017 examiner also noted the Veteran's report of low back pain in November 1990, and his denial of any recurrent low back pain in July 1994.  As such, the September 2017 examiner reasoned that it would be speculation to state that the Veteran's current degenerative disc disease of the lumbar spine was due to active service because there were not enough records to consistently state so.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as lumbar pain.  However, the lay evidence must be compared with the medical evidence, which shows no causation link between a current lumbar spine disability and any in-service injury.  The VA examiner explained that there was no low back pain noted at separation from active service, and none noted until many years later in 1990.  In this case, there is no reliable evidence linking the Veteran's current degenerative disc disease of the lumbar spine to disease or injury in active service.  To the extent that there was a low back injury in active service, it has not produced chronic residuals. The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  

Moreover, the Veteran's statements are outweighed by the September 2017 VA examiner who found no link between a current lumbar spine disability and active service.  The examiner did not use the term "speculation" as an indication of uncertainty but rather that an opinion in support of service connection was not warranted, thus providing a negative opinion.  The March 2017 VA examiner's opinion is more probative because it is based on a review of the Veteran's medical history and is supported by the evidence of record.
  
To the extent that the Veteran asserts a relationship to an in-service injury, he is competent to report that which he has been told by a medical professional during active service.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and lay statement are lacking in foundation and are accorded little probative value.  The record establishes that arthritis of the lumbar spine was not "noted" during service or within one year of separation.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify any disease entity during that time frame.  As such the concept of continuity does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

With specific regard to Coast Guard Reserves service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, ACDUTRA. With respect to time periods of INACDUTRA, service connection may only be granted for injury so incurred or aggravated, or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C. §§ 101 (24), 106, 1110, 1131 (2012); 38 C.F.R. § 3.6 (2017).

None of the Coast Guard Reserves records reveals a lumbar spine disability on examination at any time from 1979 to 1994.  The Veteran reported minor back pain "at present" on the dental questionnaire in April 1994 but denied any recurrent back pain in the 1994 examination.  Nor is there competent evidence linking the Veteran's current disability to any disease or injury during ACDUTRA, or to any injury during INACDUTRA.  Here, the Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To the extent the Veteran contends that he injured his lumbar spine in Coast Guard Reserve service, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his current degenerative disc disease of the lumbar spine.  Degenerative changes of the spine are not something that would be readily apparent to a lay person. Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology. In this case, the Board finds credible, competent, and probative the Veteran's report of injuring his low back on various occasions in the 1980's.  However, subsequent clinical evaluations in Coast Guard Reserve service revealed a normal spine. To the extent that there were back injuries in the 1980's, they have not produced chronic residuals. Here again, the Board finds the medical evidence to be far more probative and more credible than the lay evidence.  
 
For the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a lumbar spine disability, to include degenerative disc disease.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for a lumbar spine disability, to include degenerative disc disease, is denied.



____________________________________________
J. W. FRANCIS
  Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


